            Case 1:18-cv-00285-MCW Document 14 Filed 10/18/18 Page 1 of 2




            lJntW @ntteD $tutes @ourt otjFebtrel @tsimg
                                                     No. 18-285C
                                              (Filed: October 18, 2018)

****t       *****t         t r. rr r( * * * * * rl rt * * :t ti


SHAWNCOX,

                     Plaintiff,

                     v.

THE UNITED STATES,

                     Defendant.

 *******t            ********t            *********




                                                        ORDER


        On February 20,2018, Plaintiff filed his complaint in this Court, including a petition for
writ of mandamus. Plaintiff, a citizen of the Commonwealth of The Bahamas, alleged that
Defendant illegally detained and incarcerated Plaintiff against his will, and that his detention and
incarceration was a violation of intemational laws and agreements between the United States and
the Bahamas. Compl. 2. Plaintiff contends that Defendant violated his Constitutional rights by
"apprehend[ding] and kidnapping" him within the territorial waters ofthe Bahamas, by failing to
read and advise him ofhis Miranda rights at the time of his apprehension, by failing to notifu the
Bahamian Govemment of his apprehension, and by depriving Plaintiffof his rights as a Bahamian
citizen by the boarding, search, seizure, and destruction ofhis vessel within the territorial waters
of the Bahamas. Id. at 3-4. Plaintiff s sole requested relief was "his immediate release from
confinement by the United States . . . ." Id. at 5.

       On August 21, 2018, Plaintiff frled a "notice of withdrawal of writ of mandamus' in support
ofpending treaty hansfer to the Bahamas." Plaintiff states that he is "'Competent' and capable of
understanding his position in withdrawing his pending petition'Writ of Mandamus', and all or any
proceedings in this u.S. court of Federal claims." P1.'s Not. 1. Attached to Plaintiff s notice is a
letter from the Department of Justice's Office of Enforcement Operations, Intemational Prisoner
Transfer Unit to the Consul General of the Commonwealth of The Bahamas, indicating that the
United States has approved PlaintifFs request to be transfened to The Bahamas to serve out his
orison sentence.




?0t? aten 00[0 7h3?                  '{55b
  Case 1:18-cv-00285-MCW Document 14 Filed 10/18/18 Page 2 of 2



Pursuant to   Plaintiff s request. the Clerk of Court is directed to dismiss this action.




                                                       Y
